Exhibit 10.2
Michael Seedman
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (the “Agreement”) is entered
into by and between MedQuist Holdings Inc., a Delaware corporation (the
“Company”) and Michael Seedman (“Executive”).
     In consideration of the promises set forth in this Agreement, Executive and
the Company (the “Parties”) hereby agree as follows:
1. Entire Agreement.
This Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties, including, without limitation, the
Employment Agreement by and between the Parties, dated August 8, 2008, as
amended as of February __, 2011 (the “Employment Agreement”); provided, that no
rights or obligations established under any such superseded agreement and
specifically preserved by this Agreement are extinguished. Notwithstanding the
foregoing, capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Employment Agreement. This Agreement may not be modified
or amended, nor may any rights under it be waived, except in a writing signed
and agreed to by the Parties. Nothing set forth in this Agreement shall be
construed or interpreted as restricting, limiting or otherwise affecting the
Executive’s rights or the Company’s obligations under (i) the Consulting
Agreement between Executive and the Company dated April 1, 2011, (ii) the
Termination of Management Stockholder’s Agreement between Executive, the Company
and S.A.C. PEI CB Investment, L.P. dated as of July __, 2011 or (iii) the Share
Option Agreement between Executive and the Company, dated as of April 17, 2009,
as amended on April 18, 2011.
2. Termination of Employment.
The Parties hereby agree that Executive’s employment and any and all
appointments he holds with the Company and any of its subsidiaries, affiliates
and each of their successors and assigns (collectively, the “Company Group”),
whether as officer, director, employee, consultant, agent or otherwise, ceased
as of April 1, 2011 (the “Termination Date”). Effective as of the Termination
Date, Executive shall have no authority to act on behalf of the Company or any
other member of the Company Group, and shall not hold himself out as having such
authority or otherwise act in an executive or other decision making capacity.
Under the terms of the Employment Agreement, the termination of Executive’s
employment was a termination “without cause.”
3. Payments and Benefits.
In consideration for Executive entering into this Agreement and fully abiding by
its terms, the Company agrees to provide Executive with:

 



--------------------------------------------------------------------------------



 



     A. Salary Continuation Payments in the gross amount of $120,000, which
constitutes twelve (12) months of Executive’s base salary, payable over twelve
(12) months in installments as per the Company’s regularly scheduled payroll
cycle, less all applicable taxes and withholdings;
     B. additional severance pay in the gross amount of $72,000 payable over
twelve (12) months in installments as per the Company’s regularly scheduled
payroll cycle, less all applicable taxes and withholdings;
     C. reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy on or
before the Termination Date; provided claims for such reimbursement (accompanied
by appropriate supporting documentation) are submitted to the Company within
90 days following the Termination Date.
Each payment set forth in Sections 3(A) and 3(B) is intended to be treated as a
series of separate payments at all times for purposes of Code Section 409A and
Treasury Regulation 1.409A-2(b)(2)(iii) (or any similar or successor
provisions).
Executive shall be entitled to the payments and benefits provided for in this
Section 3, subject to Executive’s compliance at all times prior to, and on each
applicable payment date, with the covenants referenced in Sections 9 and 10 of
the Employment Agreement; provided, however, that no Salary Continuation
Payments shall be paid if Executive revokes this Agreement pursuant to Section 6
below.
In addition, all options granted to Executive under the Company’s 2007 Equity
Incentive Plan that are unvested as of the Termination Date will accelerate,
vest in full upon the Termination Date and be exercisable in accordance with the
terms of the underlying option agreement, as it may be amended from time to time
(the “Option Agreement”).
Executive agrees that the payments and benefits provided for in this Section 3
are due solely from the Company and that Insperity PEO Services, L.P., formerly
known as Administaff Companies II, L.P. (“Insperity”), has no obligation to pay
the additional compensation, even though the payments and benefits provided for
in this Section 3 may be processed through Insperity.
4. No Other Compensation or Benefits Owing.
Employee understands and agrees that, except as otherwise provided for in this
Agreement Executive is not and will not be due any other compensation or
benefits from the Company.
5. Survival of Employment Agreement Provisions.
Sections 9 through 12 inclusive of the Employment Agreement and all related
definitions shall survive the Termination Date and be effective for such
respective periods contemplated by the Employment Agreement.
6. Acknowledgment and Release.

2



--------------------------------------------------------------------------------



 



     A. In consideration of the Company’s execution of this Agreement and the
obligations as set forth herein upon the Company, Executive, for and on behalf
of himself and his heirs and assigns, hereby waives and releases any common law,
statutory or other complaints, claims, demands, expenses, damages, liabilities,
charges or causes of action arising out of or relating to Executive’s employment
or termination of employment with, or his serving in any capacity in respect of,
or Executive’s status at any time as a holder of any securities of, any member
of the Company Group, both known and unknown, in law or in equity, which
Executive may now have or ever had against Insperity and its parent company,
subsidiaries and other affiliated companies as well as any of its and their
insurers, directors, officers, agents, and employees, any member of the Company
Group, including but not limited CBay Inc., or any shareholder, employee,
officer, director, agent, attorney, representative, insurer, trustee,
administrator or fiduciary of any member of the Company Group, including their
successors and assigns (collectively, the “Releasees”) up to and including the
date of Executive’s execution of this Agreement, including, without limitation,
any claim for any severance or other benefits which, but for this Agreement,
might have been due Executive under any previous agreement executed by and
between any member of the Company Group and Executive, and any complaint, charge
or cause of action arising out of his employment with the Company Group under,
by way of example and not limitation, the Age Discrimination in Employment Act
of 1967 (“ADEA”, a law which prohibits discrimination on the basis of age
against persons age 40 and older), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family Medical Leave Act, the Equal Pay Act, the Rehabilitation Act of
1973, the Worker Adjustment and Retraining Notification Act, the Securities Act
of 1933, the Securities Exchange Act of 1934, and all other federal, state and
local statutes, ordinances, regulations and the common law. By signing this
Agreement, Executive acknowledges that he intends to waive and release any such
rights known or unknown he may have against the Releasees as of the date of
Executive’s execution of this Agreement; provided, that, Executive does not
waive or release (i) claims with respect to the right to enforce this Agreement,
(ii) claims with respect to any vested and accrued right Executive may have
under any employee pension plan or welfare benefit plan of the Company,
(iii) claims pursuant to any Option Agreement under which options are
outstanding on the date hereof; (iv) any rights to indemnification provided
under the terms of the Employment Agreement, under any applicable insurance
policy or the Company’s charter or by-laws or under any indemnification
agreement between the Parties, or (v) claims that cannot be legally waived.
     B. Executive acknowledges that he has not filed any complaint, charge,
claim or proceeding against any of the Releasees before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”). Executive represents
that he is not aware of any basis on which such a Proceeding could reasonably be
instituted.
     C. Executive acknowledges that he received this Agreement on July 9, 2011.
Executive acknowledges that he has been given twenty-one (21) calendar days from
the date of receipt of this Agreement to consider all of the provisions of this
Agreement and he does hereby knowingly and voluntarily waive some or all of such
twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN

3



--------------------------------------------------------------------------------



 



ATTORNEY AND THAT HE HAS IN FACT BEEN ADVISED BY COUNSEL OF HIS CHOICE AND THAT
HE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH
HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED
IN THIS SECTION 6 AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT
HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS
AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
     D. Executive shall have seven calendar days from the date of his execution
of this Agreement to revoke this Agreement, including the release given under
this Section 6 with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA) (the “Revocation Period”).
Such revocation must be in writing and delivered to the Company’s General
Counsel at the address set forth in Section 10A below prior to the expiration of
the Revocation Period. If Executive revokes this Agreement including, without
limitation, the release given under this Section 6, Executive will be deemed not
to have accepted the terms of this Agreement, and neither Executive nor the
Company shall be bound by any Section of this Agreement.
     E. In consideration of the Executive’s execution of this Agreement and the
obligations as set forth herein upon Executive, the Company, for and on behalf
of itself and its assigns, hereby waives and releases any common law, statutory
or other complaints, claims, demands, expenses, damages, liabilities, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or his serving in any capacity in respect of, or
Executive’s status at any time as a holder of any securities of, any member of
the Company Group, both known and unknown, in law or in equity, which the
Company may now have or ever had against Executive, including his successors and
assigns up to and including the date of Executive’s execution of this Agreement,
7. Availability of Relief.
     A. In the event that Executive fails to abide by any of the terms of this
Agreement, the Company may, in addition to any other remedies it may have,
immediately cease any benefits or payments that are subsequently due under this
Agreement, without waiving the release granted herein.
     B. Executive acknowledges and agrees that the remedy at law available to
the Company for breach of his post-termination obligations under Section 6 of
this Agreement, as well as the surviving provisions of the Employment Agreement,
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, Executive
acknowledges, consents and agrees that, in addition to any other rights or
remedies which the Company may have at law, in equity or under this Agreement,
upon adequate proof (to the satisfaction of the arbitrator or court adjudicating
such matter) of his violation of any such provision of this Agreement, the
Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage and without the requirement of posting a
bond.

4



--------------------------------------------------------------------------------



 



8. Non-Disparagement.
The parties agree not to engage in any form of conduct or to make any statements
or representations that disparage or otherwise impair the reputation, goodwill
or commercial interests of Executive, the Company or the Company Group.
9. Remedies for Breach.
Executive understands and agrees that a breach of this Agreement or the
covenants referenced in Sections 9 and 10 of the Employment Agreement will
result in immediate and irreparable injury to the Company. Executive, therefore,
agrees that, in addition to any remedy Executive may have under the Agreement,
the Employment Agreement, or applicable law, the Company shall be entitled to a
forfeiture of any amounts still due and owing to Executive under the terms of
this Agreement or the Employment Agreement. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies for any breach.
10. Miscellaneous.
     A. Notices. All notices required or permitted by this Agreement to be given
to any party shall be in writing and shall be delivered personally, or sent by
certified mail, return receipt requested, or by Federal Express or similar
overnight service, prepaid recorded delivery, addressed as follows:
If to Executive:
Michael Seedman
1436 Waverly Road
Highland Park, IL 60035
If to the Company:
MedQuist Holdings Inc.
9009 Carothers Parkway, Suite C-2
Franklin, TN 37067
Attention: General Counsel
and shall be deemed to have been duly given when so delivered personally or, if
mailed or sent by overnight courier, upon delivery; provided, that, a refusal by
a party to accept delivery shall be deemed to constitute receipt.
     B. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties, their respective heirs, successors and assigns.
     C. Taxes. Executive shall be responsible for the payment of any and all
required federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable, or benefits provided, to Executive under
this Agreement. Notwithstanding any other

5



--------------------------------------------------------------------------------



 



provision of this Agreement, the Company may withhold from amounts payable under
this Agreement all federal, state, local and foreign taxes that are required to
be withheld by applicable laws and regulations with respect to any amounts
payable, or benefits provided, to Executive under this Agreement and report on
any applicable federal, state, local or foreign tax reporting form any income to
Executive determined by the Company as resulting from such amounts payable or
benefits provided hereunder.
     D. Severability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.
     E. Non-Admission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of Executive or
on the part of the Company or any Company Releasee.
     F. Governing Law; Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York,
without regard to principles of conflicts of law which could cause the
application of the laws of any jurisdiction other than the State of New York.
     G. Counterparts. This Agreement may be executed by one or more of the
Parties hereto on any number of separate counterparts and all such counterparts
shall be deemed to be one and the same instrument. Each Party hereto confirms
that any facsimile or PDF copy of such Party’s executed counterpart of this
Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and agreed to this Agreement as of
the dates set forth below each party’s signature below.

            EXECUTIVE
         /s/ Michael Seedman         Michael Seedman        Date: August 2, 2011
      MEDQUIST HOLDINGS INC.
      By:   /s/ Mark R. Sullivan         Name:   Mark R. Sullivan       
Title:   General Counsel & Chief Compliance Officer        Date: August 2, 2011 

7